


110 HR 6410 IH: Stop

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6410
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Mr. McCotter
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the elimination of agencies and programs
		  which receive ineffective ratings or three consecutive adequate ratings under
		  the Government Performance and Results Act of 1993 and to amend the Internal
		  Revenue Code of 1986 to rebate the savings from such eliminations to the
		  taxpayers.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Legislative Automatic Spending
			 Hikes (SLASH) Act of 2008.
		IElimination of
			 ineffective agencies and programs
			101.Annual list of
			 affected agencies and programsBefore October 1 of each calendar year, the
			 Director of the Office of Management and Budget shall transmit to Congress a
			 report containing a list comprised of all agencies and programs that received
			 ineffective ratings under the most recent program assessment rating tool
			 pursuant to the Government Performance and Results Act of 1993 (Public Law
			 103–62; 107 Stat. 285) or three consecutive annual adequate ratings under that
			 program assessment rating tool and the preceding two program assessment rating
			 tools.
			102.Termination of
			 certain agencies and programsSixty calendar days after the date upon
			 which the Director of the Office of Management and Budget transmits a report to
			 Congress under section 1, all agencies and programs named on such list shall
			 terminate unless, before the end of such 60-day period, a statute has been
			 enacted into law stating that all such agencies and programs shall not
			 terminate.
			103.Transition
			 provisionsWhenever any agency
			 or program is terminated under this Act, all orders, grants, contracts, and
			 other determinations or actions of that agency or program that are effective as
			 of the date before the date of such termination, shall be transferred by the
			 Director of the Office of Management and Budget to an appropriate agency and
			 shall continue in effect according to their terms unless changed pursuant to
			 law.
			104.Estimation of
			 savingsThe Director of the
			 Office of Management and Budget shall annually estimate the dollar amount of
			 savings to the Government from the operation of this title for each calendar
			 year and shall annually report such dollar amount to the Secretary of the
			 Treasury.
			IIRebates to
			 taxpayers
			201.Rebate of
			 savings to taxpayers
				(a)In
			 generalSubchapter B of
			 chapter 65 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new section:
					
						6431.Program
				elimination rebates
							(a)In
				generalIn the case of an
				eligible taxpayer, there shall be allowed as a credit against the tax imposed
				by subtitle A for the first taxable year beginning in any calendar year an
				amount equal to the program elimination rebate amount determined by the
				Secretary for such calendar year.
							(b)Program
				elimination rebate amountFor purposes of this section, the term
				program elimination rebate amount means, with respect to any
				calendar year, the amount that the Secretary estimates will result in a
				reduction in revenue to the Government equal to the dollar amount of estimated
				savings reported to the Secretary by the Director of the Office of Management
				and Budget under section 104 of the Stop
				Legislative Automatic Spending Hikes (SLASH) Act of 2008 for the
				preceding calendar year.
							(c)Eligible
				taxpayerFor purposes of this section,
								(1)In
				generalThe term eligible taxpayer means any
				eligible individual if such taxpayer—
									(A)has qualifying income of at least $3,000,
				or
									(B)has—
										(i)net
				income tax liability which is greater than zero, and
										(ii)gross income
				which is greater than the sum of the basic standard deduction plus the
				exemption amount (twice the exemption amount in the case of a joint
				return).
										(2)Eligible
				individualThe term
				eligible individual means any individual other than—
									(A)any nonresident
				alien individual,
									(B)any individual
				with respect to whom a deduction under section 151 is allowable to another
				taxpayer for a taxable year beginning in the calendar year in which the
				individual's taxable year begins, and
									(C)an estate or
				trust.
									(3)Qualifying
				incomeThe term
				qualifying income means—
									(A)earned income,
									(B)Social Security
				benefits (within the meaning of section 86(d)), and
									(C)any compensation
				or pension received under chapter 11, chapter 13, or chapter 15 of title 38,
				United States Code.
									(4)Net income tax
				liabilityThe term net income tax liability means
				the excess of—
									(A)the sum of the
				taxpayer’s regular tax liability (within the meaning of section 26(b)) and the
				tax imposed by section 55 for the taxable year, over
									(B)the credits
				allowed by part IV (other than section 24 and subpart C thereof) of subchapter
				A of chapter 1.
									(d)Treatment of
				CreditThe credit allowed by
				subsection (a) shall be treated as allowed by subpart C of part IV of
				subchapter A of chapter 1.
							(e)Coordination
				with advance refunds of credit
								(1)In
				generalThe amount of credit which would (but for this paragraph)
				be allowable under this section for any taxable year shall be reduced (but not
				below zero) by the aggregate refunds and credits made or allowed to the
				taxpayer under subsection (f) with respect to such amount for the preceding
				taxable year. Any failure to so reduce the credit shall be treated as arising
				out of a mathematical or clerical error and assessed according to section
				6213(b)(1).
								(2)Joint
				returnsIn the case of a refund or credit made or allowed under
				subsection (f) with respect to a joint return, half of such refund or credit
				shall be treated as having been made or allowed to each individual filing such
				return.
								(f)Advance refunds
				and credits
								(1)In
				generalEach individual who was an eligible individual for the
				taxable year preceding any taxable year to which subsection (a) applies shall
				be treated as having made a payment against the tax imposed by chapter 1 for
				such preceding taxable year in an amount equal to the program elimination
				refund amount determined for the taxable year to which subsection (a)
				applies.
								(2)Timing of
				paymentsThe Secretary shall, subject to the provisions of this
				title, refund or credit any overpayment attributable to this subsection as
				rapidly as possible. No refund or credit shall be made or allowed under this
				subsection with respect to any taxable year beginning in a calendar year after
				December 31 of the following calendar year.
								(3)No
				interestNo interest shall be allowed on any overpayment
				attributable to this subsection.
								(g)Identification
				number requirement
								(1)In
				generalNo credit shall be allowed under subsection (a) to an
				eligible individual who does not include on the return of tax for the taxable
				year—
									(A)such individual’s
				valid identification number, and
									(B)in the case of a
				joint return, the valid identification number of such individual’s
				spouse,
									(2)Valid
				identification numberFor purposes of paragraph (1), the term
				valid identification number means a Social Security number issued
				to an individual by the Social Security Administration. Such term shall not
				include a TIN issued by the Internal Revenue
				Service.
								.
				(b)Administrative
			 provisions
					(1)Definition of
			 deficiencySection
			 6211(b)(4)(A) of the Internal Revenue Code of 1986 is amended by striking
			 and 6428 and inserting 6428 and 6431.
					(2)Mathematical or
			 clerical error authoritySection 6213(g)(2)(L) of such Code is
			 amended by striking or 6428 and inserting 6428, or
			 6431.
					(c)Conforming
			 amendments
					(1)Paragraph (2) of section 1324(b) of title
			 31, United States Code, is amended by striking or 6428 inserting
			 6428, or 6431.
					(2)The table of
			 section for subchapter B of chapter 65 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new item:
						
							
								Sec. 6431. Program elimination
				rebates.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				
